Citation Nr: 1818130	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  12-23 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from October 1970 to November 1984 and from August 1975 to January 1993.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board hearing in his September 2012 substantive appeal, but he did not appear for the hearing scheduled in July 2016.

In August 2016, the case was remanded for additional development.


FINDING OF FACT

Throughout the appeal the Veteran has had Level I hearing loss in the left ear; the right ear hearing loss is not service-connected.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for a left ear hearing loss disability.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The requirements of the Veteran's Claims Assistance Act (VCAA) have been met in this case.  See 38 U.S.C. §§ 5103, 5103A (2012).  The rating decision on appeal granted service connection for a left ear hearing loss disability and since the initial rating is at issue, the notice requirements have been met because the initial intended purpose of the notice has been served.  Additional notice is not required concerning "downstream" rating or effective date elements of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist the Veteran in developing his claim.  The Veteran's service treatment records and copies of post-service private and VA medical records have been obtained and associated with the claims file.  The Veteran has not identified any other outstanding evidence that could be obtained to substantiate the clam, and the Board is also unaware of any such evidence.  The Veteran had VA examinations in October 2010 and May 2017.  Development stemming from the August 2016 Board remand was also completed.

Thus, the Board finds that VA has satisfied its duties to notify and assist the Veteran in obtaining evidence pertinent to his claim. 

II. Legal Criteria and Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on pure tone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "pure tone threshold average" as used in Tables VI, is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d). 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86 (a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Under 38 C.F.R. § 4.85(f), if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation of I, subject to the provisions of § 3.383.  Therefore, for the purposes of applying 38 C.F.R. § 4.85(f) to Table VII, the Board designates the nonservice-connected right ear to have only Level I hearing loss.

The Veteran contends he should have an initial compensable rating for his left ear hearing loss.

On the authorized audiological evaluation in October 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
20
20
35
40
50

The average pure tone threshold was 36 in the left ear and speech audiometry revealed speech recognition ability of 100 percent in the left ear.  Mild at 2000 Hertz sloping to moderately severe sensorineural hearing loss was diagnosed in the left ear.

The Veteran reported having difficulty hearing conversations clearly, but did not experience any overall functional impairment from his hearing loss.  The clinician indicated the effect of the condition on the Veteran's daily activity was that while he experienced difficulty hearing and understanding as stated above, he denied having additional loss of the ability to perform usual daily activities.  See C&P Exam received in December 2010.

On the authorized audiological evaluation in May 2017, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
15
25
35
60
55

The average pure tone threshold was 44 in the left ear and speech audiometry revealed speech recognition ability of 92 percent in the left ear.  Sensorineural hearing loss in the 500-4000 Hertz and 6000 Hertz or higher frequencies was diagnosed in the left ear.

The Veteran reported that without hearing aids he had difficulty hearing and understanding normal conversation.  The examiner stated it was difficult to make a complete determination of the functional impact of hearing loss only in the left ear, as it was also present in the right.  However, the functional deficits the Veteran would experience from the hearing loss in his left ear would be his ability to hear and understand conversation, especially in the presence of background noise.  He would also experience difficulty hearing and understanding female speakers and children.  However, the examiner also noted that the Veteran did exhibit a 92 percent word understanding when speech was presented at increased levels and this, therefore, showed a high probability of success wearing amplification.  The examiner stated that as long as the Veteran wore amplification, or as long as the work environments were on the quiet side, there should be no concerns for him not being able to work.  See C&P Exam received in June 2017.

The Veteran also underwent private audiometry in September 2016.  The pure tone thresholds, in decibels, from that audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
15
30
40
50
55

In an associated treatment record, the results from the September 2016 audiogram were interpreted as showing moderate to severe sensorineural hearing loss that was sloping in configuration with speech reception thresholds within normal limits.  His speech discrimination ability was also noted to be "good."  Sloping from mild to severe high frequency sensorineural hearing loss was diagnosed in the left ear.  These findings, however, cannot be used to rate the disability since the clinician used a CIDW - 22 discrimination word list instead of the Maryland CNC for determining word discrimination.  The Maryland CNC test is required, by regulation, for examinations for hearing loss disability.  See 38 C.F.R. § 4.85.  
When the results of the October 2010 and May 2017 VA examinations are applied to Table VI they are shown to be consistent with Level I hearing loss in the left ear.  Since the nonservice-connected hearing loss in the right is given Level I for hearing loss, the findings for both ears when applied to Table VII yields a zero percent rating.  

The Board also considered the functional impact of the Veteran's left ear hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-456 (2007).  The complaints as reported by the Veteran and the comments offered by the examiners indicate some difficulty hearing in conversations, particularly with background noise.  This is to be expected when hearing loss exists and it is contemplated by the schedular criteria.  While he is competent to report his symptoms, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Further, 38 C.F.R. § 4.85 sets out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss, which requires specific testing.

Finally, the Board acknowledges that in various statements the Veteran has asserted that he also has right ear hearing loss that is related to his military service, and this hearing loss should be considered in conjunction with the evaluation of his left ear hearing loss.  See, e.g., Statement received in June 2017.  In this regard, it is noted that in the Board's August 2016 remand, it was noted that the issue of entitlement to service connection for right ear hearing loss had been raised by the record pursuant to a statement submitted by the Veteran's representative in July 2016.  Therefore, the Board referred that issue to the RO for appropriate action, "to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms."  

Pursuant to the Board's instructions, in February 2017, the Veteran was notified by letter that in order for VA to begin processing a claim for service connection for right ear hearing loss, he must submit an application for benefits.  He was also advised of the location to find the appropriate forms and that no further action would be taken until a completed application for benefits or complete intent to file was received.  The Veteran has yet to respond to the February 2017 letter with a formal claim for service connection for right ear hearing loss.  Therefore, despite his statement received in June 2017, his hearing loss in the right ear may not be considered, as it is not service-connected.

In reviewing the record, the Board finds that the Veteran's degree of left ear hearing loss does not meet the standards for a compensable evaluation at any point.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a compensable rating for left ear hearing loss must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for left ear hearing loss is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


